DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 16 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method, further comprising wherein the fault condition comprises the electronic device changing direction at a rate that exceeds a rate at which the motion tracking module can generate accurate mapping data, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 9 and 16).  It is noted that the closest prior art, Lee (US Pub. 2015/0071524), shows modifying, at an electronic device, a three-dimensional representation of an environment of the electronic device based on known feature descriptors of a stored plurality of maps of the environment that were previously generated by the electronic device during prior mapping sessions and a first map file comprising accumulated first mapping data received from a motion tracking module, wherein the first mapping data is based on images captured from one or more visual sensors and non-visual data from one or more non-image sensors; in response to receiving a second map file comprising accumulated second mapping data from the motion tracking module after receiving an indication from the motion tracking module that a fault condition exists.  However, Lee fails to disclose or suggest wherein the fault condition comprises the electronic device changing direction at a rate that exceeds a rate at which the motion tracking module can generate accurate mapping data, buffering or discarding the second map file and omitting the second map file from the three-dimensional representation; discontinuing buffering or discarding the second map file in response to receiving an indication from the motion tracking module that the fault condition has resolved; and in response to receiving a third map file comprising accumulated third mapping data from the motion tracking module after receiving an indication from the motion tracking module that the fault condition has resolved, modifying the three-dimensional representation based on the third map file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613